DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/CA2018/051313 filed 18 October 2018 and provisional application no. 62/573,879 filed 18 October 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 July 2020, 24 June 2021, and 02 February 2022 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“central socket axis” of claim 14
“adjustment axis” of claim 14
“locking element” of claim 15
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 7, line 16, it is unclear what is meant by “the elastic rods ‘ex during grips”
Page 7, line 32, “swivel joint with friction (13)” should read --swivel joint (13) with friction--
Page 9, line 7, “The rod-size arm” should read --The rod-side arm--
Page 13, line 7, “figures and 1 through 4” should read --figures 1 through 4--
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 3, “amount movement” should read --amount of movement--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one working element” of claims 1 and 18 is interpreted as “finger cups” as described in the specification (pg. 8, lines 19-20)
“a biasing member” of claims 1 and 18 is interpreted as “flexible elastic rods” as described in the specification (pg. 8, lines 21-22).
“a sensor element” of claims 1 and 18 is interpreted in two ways. With regards to the first embodiment shown in Figures 1-4, the “sensor element” is interpreted as “first and second sensor elements (15)” (Pg. 8, lines 27-28) as shown in Figure 4 which is further described as “a pair of U-frames (15) attached to the base blocks. These U-frames are elastic, and installed in such a way that they stay in contact with the elastic rods and bend along with them during exercise, without adding significant resistance to the grip movement. Each of the two U-frames is attached via a joint (16) to a mobile feedback rod (17) that extends towards the fingers side so that its free end is visible to the user” in page 8, lines 3-8 of the specification. With regards to the second embodiment shown in Figure 5, the “sensor element” is not given sufficient structure in the disclosure and it is unclear what structure is required by claim (see 35 U.S.C. 112(b) rejection below). For purposes of examination, the second embodiment of the “sensor element” is interpreted as “a frame-side arm (22) and a rod-side arm (23) connected at one end by a spherical joint (24). The frame-side arm (22) attached to the common finger top block (8) via a spherical joint (25). The rod-side arm (23) connected to the rod (1) via a spherical joint (26) built on a sleeve (27) permanently attached to the rod (1). The frame-side arm (22) embeds a magnetic field sensor (28). At the same distance from the spherical joint (24) but along the rod-side arm, a magnet (29) is embedded, such that the magnetic field sensor (28) and the magnet (29) are facing each other” and equivalents thereof as described in page 9, lines 5-11 of the specification and shown in Figure 5 of the drawings.
“an indicator element” of claims 1 and 18 is interpreted in two ways. With regards to the first embodiment shown in Figures 1-4, the “indicator element” is interpreted as “first and second indicator elements (19) (page 8, line 31) as shown in Figure 4 which is further described as “a fixed feedback rod (18) solidly attached to the fingers top block and extends towards the finger side such that its free end is visible to the user. A system of pointers (19) attached to the mobile feedback rods via joints (20) and slide along the fixed feedback rods so that the user perceives the fingers movements as movements of the pointers relative to each other” on page 8, lines 8-12 of the specification. With regards to the second embodiment shown in Figure 5, the “indicator element” is not given sufficient structure in the disclosure and it is unclear what structure is required by claim (see 35 U.S.C. 112(b) rejection below). For purposes of examination, the second embodiment of the “indicator element” is interpreted to be the display shown on the second side of the barrier (12) shown in Figure 5 of the drawings.
“finger tracking elements” in claims 4 and 21 are interpreted as “finger cups” as described in the specification (pg. 8, lines 19-20)
“thumb tracking element” in claim 9 is interpreted as “finger cups” as described in the specification (pg. 8, lines 19-20)
“feedback mechanism” of claims 13 and 18 is interpreted as comprising “one or more sensing elements and one or more indicator elements and may take the form of a mechanical system according to the embodiment of figures 1 through 4 or take the form of an electromechanical system according to the embodiment of figure 5” as described in the specification (pg. 13, lines 5-8). See above with regards to the 35 U.S.C. 112(f) interpretations of the sensor element and the indicator element.
“locking element” of claim 14 is not given sufficient structure in the disclosure and it is unclear what structure is required by claim (see 35 U.S.C. 112(b) rejection below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “feedback mechanism” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the “feedback mechanism” will be interpreted to be the “feedback system” recited in the preamble of claim 1.
Claim 18 recites the limitation “feedback mechanism” in line 19. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the “feedback mechanism” will be interpreted to be the “feedback system” recited in line 4 of claim 18.
Claim limitations “sensor element” and “indicator element” in claims 1 and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the second embodiment of the claimed invention shown in Figure 5 of the drawings. No association between the structure and the function can be found in the specification and it is unclear what structure in the disclosure performs the structure in the claim. Claim limitation “locking element” in claim 15 also invokes 35 U.S.C. 112(f), but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-16 and 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the sensor element and the indicator element as interpreted under 35 U.S.C. 112(f) (see above).

The closest prior art of record includes Wang et al. (CN107158660, hereinafter Wang). The references made below are in reference to the provided translation of Wang.
Regarding independent claim 1, Wang teaches a rehabilitation feedback system for use during rehabilitation of control by a user of one or more body appendages (fingers 6) of the user, the system comprising: a base frame (bottom of frame 1) (Fig. 1); at least one working element (finger cover 7, see 35 U.S.C. 112(f) interpretation above) supported on the base frame so as to be movable relative to the base frame from a starting position to a deflected position (Para. [0068]), said at least one working element being adapted to be coupled to a respective one of the one or more body appendages of the user for movement with the body appendage relative to the base frame (Figs. 1-3); a biasing member (spring 12) operatively connected between the base frame and said at least one working element so as to provide a resistance force acting to urge said at least one working element towards the starting position; a visual barrier (top of frame 1) adapted to hide the one or more body appendages of the user at a first side of the visual barrier from direct visual sight by the user at a second side of the visual barrier.
Wang fails to disclose a sensor element at the first side of the visual barrier so as to be arranged to detect movement of said at least one working element away from the starting position; and an indicator element which is detectable by the user from a second side of the visual barrier and which is arranged to indicate to the user a displacement of said at least one working element in response to detection by the sensor element that said at least one working element has moved away from the starting position. Wang fails to disclose a sensor element and an indicator element in view of the 35 U.S.C. 112(f) interpretations of each element made above.

Regarding independent claim 18, Wang teaches a method of providing movement feedback to a user undergoing rehabilitation of control by the user of a body appendage of the user, the method comprising: providing a rehabilitation feedback system comprising (i) a base frame (bottom of frame 1), (ii) at least one working element (finger cover 7, see 35 U.S.C. 112(f) interpretation above) supported on the base frame so as to be movable relative to the base frame from a starting position to a deflected position (Para. [00068]), (iii) a biasing member (spring 12) operatively connected between the base frame and said at least one working element so as to provide a resistance force acting to urge said at least one working element towards the starting position, … providing a visual barrier (top of frame 1) in proximity to the rehabilitation system such that said at least one working element is hidden at a first side of the visual barrier from direct visual sight by the user at a second side of the visual barrier (Figs. 1-3); … and operating the feedback mechanism such that any movement relative to the base frame of a body appendage of the user that is coupled to said at least one working element at the first side of the visual barrier is indicated to the user in a manner that is detectable by the user from the second side of the visual barrier (Figs. 1-3: As a user moves their fingers, the shaft 14 rotates pulley 13 which is detectable by the user from the second side of the visual barrier to indicate to the user that their finger is moving.).
 Wang fails to teach wherein the feedback system further comprises a sensor element arranged to detect movement of said at least one working element away from the starting position, and an indicator element arranged to indicate to the user a displacement of said at least one working element in response to detection by the sensor element that said at least one working element has moved away from the starting position; wherein the method includes locating the indicator element so as to be detectable by a user from the second side of the visual barrier. Wang fails to disclose a sensor element and an indicator element in view of the 35 U.S.C. 112(f) interpretations of each element made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784